                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    JOHN S. VANDERBOL III and ERICA                   §
    QUINN,                                            §
                                                      §
            Plaintiffs,                               §
                                                      §   ACTION NO. 4:19-CV-119
    v.                                                §   JUDGE MAZZANT/JUDGE JOHNSON
                                                      §
    STATE FARM MUTUAL                                 §   (CONSOLIDATED 4:19-CV-120)
    AUTOMOBILE INSURANCE                              §
    COMPANY, et al.,                                  §
                                                      §
            Defendants.

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On July 26, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

    (Dkt. #47) that Defendants State Farm Mutual Automobile Insurance Company and State Farm

    Fire and Casualty Company’s (collectively, “Defendants”) Motion to Declare Plaintiff John S.

    Vanderbol III a Vexatious Litigant (4:19-cv-119, Dkt. #27) be denied without prejudice.

           Having received the Report of the United States Magistrate Judge, and no timely objections

    being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge
.   are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

    Accordingly, Defendants’ Motion to Declare Plaintiff John S. Vanderbol III a Vexatious Litigant

    (4:19-cv-119, Dkt. #27) is hereby DENIED WITHOUT PREJUDICE.

           IT IS SO ORDERED.
           SIGNED this 13th day of August, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
